Citation Nr: 1626300	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  14-26 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence sufficient to reopen the claim of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety and depression, has been submitted, and if so, whether the claim may be granted.

2.  Entitlement to service connection for sleep apnea, to include as secondary to PTSD by way of aggravation.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to PTSD by way of aggravation.

4.  Whether the reduction from a 20 percent disability evaluation to a 10 percent disability evaluation for the service-connected lumbar spine disability, effective September 1, 2014, was proper.

5.  Entitlement to a disability evaluation in excess of 20 percent for the service-connected lumbar spine disability.

6.  Entitlement to an increased (compensable) disability evaluation for the service-connected left ear hearing loss.

7.  Entitlement to a disability evaluation in excess of 10 percent for the service-connected right knee disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Marine Corps (USMC) from August 1996 to August 2000.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In an August 2013 rating decision, the RO continued a zero percent rating for the service-connected left ear hearing loss and a 10 percent rating for the service-connected right knee disability.  The RO also denied service connection for sleep apnea and gastroesophageal reflux disease (GERD); reopened and denied a claim for service connection for posttraumatic stress disorder (PTSD); and denied the reopening of the appellant's claim for service connection for anxiety and depression.  In response to the appellant's claim for an increased rating for his service-connected lumbar spine disability, the RO proposed to reduce the assigned rating of 20 percent to 10 percent instead.

The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App 1 (2009).  The mental health treatment evidence of record includes psychiatric diagnoses for the appellant of alcohol dependence; anxiety disorder; and PTSD.  

The Board notes that the appellant's claims for service connection for PTSD and a mental condition not otherwise specified but not limited to anxiety and depression were originally denied in an April 2010 rating decision; he was notified of the denial the same month, but he did not complete the steps required to appeal that decision.  Thereafter, in August 2012, the appellant sought reopening of his claim for service connection for PTSD, anxiety and depression.  The April 2010 RO decision therefore represents the last final action on the merits of the psychiatric disorder service connection claim.  See Glynn v. Brown, 6 Vet. App. 523 (1994).  The April 2010 rating decision also represents the last final decision on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  Thus, the Board must consider whether any of the evidence submitted since the April 2010 rating decision constitutes new and material evidence on the issue of entitlement to service connection for a psychiatric disorder.

While the August 2013 rating decision on appeal reflects that the RO reopened the claim of entitlement to service connection for PTSD, the Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened, regardless of how the RO characterized the issue on appeal.  See Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The new and material evidence issue on appeal is therefore as listed on the first page of the present decision.  In particular, the issue on appeal has been recharacterized on the title page to reflect a new and material evidence claim for service connection for a psychiatric disorder which would include PTSD, anxiety and depression.

Additionally, in June 2014 rating decision, the RO reduced the appellant's lumbar spine disability evaluation from 20 percent to 10 percent effective September 1, 2014.  Although the issue of a claim for an increased rating for the service-connected lumbar spine disability is not specifically before the Board, the Board deems that issue to be part and parcel of the current appeal because the December 2012 claim for an increased rating covers the period prior to and after the reduction that is on appeal.  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007) (holding that a review of an increased rating claim may take into account varying and distinct disability ratings throughout the entire time period the increased rating claim has been pending, to account for the dynamic nature of the disorder at issue).  Accordingly, the Board takes jurisdiction of the issue of entitlement to an increased rating for the service-connected lumbar spine disability. 

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  

The issues of entitlement to service connection for a psychiatric disorder, sleep apnea and GERD, as well as the issues of entitlement to increased ratings for the hearing loss, lumbar spine and right knee disabilities are addressed in the REMAND portion of the decision below and those matters are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2010 rating decision, the RO denied entitlement to service connection for PTSD and any other mental condition.  No timely appeal was received by VA, nor was any new and material evidence submitted within the applicable appeal period. 

2.  The evidence submitted since the April 2010 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for a psychiatric disorder.

3.  In a June 2014 rating decision, the RO reduced the appellant's disability rating for the service-connected lumbar spine disability from 20 percent to 10 percent effective from September 1, 2014; his combined disability rating was thereby reduced from 40 percent to 30 percent.

4.  At the time of the reduction in the disability rating for the service-connected lumbar spine disability, the 20 percent rating had been in effect for a period of more than five years (June 30, 2009 to August 31, 2014).

5.  The rating reduction for the service-connected lumbar spine disability did not comport with applicable statutes and regulations.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented since the April 2010 rating decision that denied the claim of entitlement to service connection for a psychiatric disorder was issued; thus, that claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.303, 3.307, 3.309 (2015).  

2.  The reduction of the lumbar spine rating is void ab initio, and the criteria for restoration of the 20 percent rating for this disability are met.  38 U.S.C.A. §§ 1155, 5112 (West 2014); 38 C.F.R. § 3.344 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

As the Board's decision to reopen the appellant's claim of entitlement to service connection for a psychiatric disorder is completely favorable, no further action with respect to this issue is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

Additionally, in light of the favorable decision restoring the 20 percent rating for the service-connected lumbar spine disability, the Board finds that any VA deficiency in complying with VCAA is harmless error as the Board's action below constitutes a full grant of benefits for that issue.  Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 2006); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

II.  The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  New and Material Evidence Claim

In order to establish service connection for a claimed disability, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in a current disability was incurred during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Furthermore, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

New and material evidence necessary to reopen a previously and finally disallowed claim must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans, 9 Vet. App. at 285.  A claim becomes final and subject to a motion to reopen only after the appeal period has run; interim submissions before finality must be considered as part of the original claim pursuant to 38 C.F.R. § 3.156(b).  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007).  The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The appellant's claim for service connection for a psychiatric disorder was denied in essence because there was no evidence of record that indicated that the appellant had been diagnosed with, or treated for, any psychiatric disorder after his discharge from active service; any new and material evidence must relate to this.  The Court has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA must not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead must examine and determine if it could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.  

The evidence added to the record subsequent to the issuance of the April 2010 rating decision that denied the service connection claim on appeal includes written statements from the appellant and his attorney and VA medical treatment records.  The VA medical treatment records reflect that the appellant has been diagnosed with, and treated for, alcohol dependence, PTSD and an anxiety disorder.  A July 2012 VA mental health consult report indicates that the appellant had been diagnosed with PTSD related to his reported stressful military experiences.

The Board therefore finds that the evidence submitted subsequent to the April 2010 rating decision provides relevant information as to the question of whether there is a causal nexus between the appellant's military service and his currently diagnosed psychiatric disorder.  The Board finds that the evidence cited above constitutes new and material evidence sufficient to reopen the claim for service connection for a psychiatric disorder.  The underlying issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND section below.

B.  Propriety of Rating Reduction

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155.  Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

It is essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history.  38 C.F.R. § 4.1.  If an examination report does not contain sufficient detail, or the diagnosis is not supported by the findings on the examination report, it must be returned as inadequate for rating purposes.  38 C.F.R. § 4.2.  When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the conditions, for better or worse, and not merely a difference in thoroughness of the examinations or in use of descriptive terms.  38 C.F.R. § 4.13.  Finally, it must be considered that the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10. 

Procedurally, where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran must be informed that he may request a predetermination hearing, provided that the request is received by the VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e). 

Review of the evidence of record reveals that the RO complied with the procedures set forth in 38 C.F.R. § 3.105(e) and issued a rating proposing the reduction in August 2013.  The next month the RO notified the appellant of the proposed rating reduction, as well as his rights in challenging it.  The reduction was then assigned in a June 2014 rating decision, effective from September 1, 2014.  Thus, VA satisfied the procedural requirements imposed on the reduction of disability ratings.  

However, the Board must still consider whether the reduction was factually appropriate based upon the evidence of record.  There is no question that a disability rating may be reduced.  But the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by VA regulations.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  

Substantively, a rating cannot be reduced unless improvement is shown to have occurred.  38 U.S.C.A. § 1155; Greyzck v. West, 12 Vet. App. 288 (1999).  In cases where a rating has been in effect for 5 years or more, the rating agency must make reasonably certain that the improvement will be maintained under the conditions of ordinary life even if material improvement in the physical or mental condition is clearly reflected.  Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  The 5-year period is calculated from the effective date of the rating to the effective date of the reduction.  Brown v. Brown, 5 Vet. App. 413, 419 (1993).

A rating that has been in effect for 5 years or more may not be reduced on the basis of only one examination in cases where the disability is the result of a disease subject to periodic or episodic improvement.  38 C.F.R. § 3.344(a).  

Furthermore, under 38 C.F.R. § 3.344, the RO must find the following: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).  

If doubt remains, after according due consideration to all the evidence, the rating agency will continue the rating in effect.  38 C.F.R. § 3.344(b).  The rating decision and statement of the case (SOC) pertaining to a rating reduction must reflect full consideration of the procedural due process provisions of 38 C.F.R. § 3.344(a)-(b). 

Here, in an August 2009 rating decision, the RO granted entitlement to service connection for a lumbar spine disorder and assigned a 20 percent disability rating effective from June 30, 2009.  Thereafter, in the June 2014 rating decision, the RO reduced the rating to 10 percent, effective from September 1, 2014.  Thus, the 20 percent disability rating was in effect for more than five years, and the provisions of 38 C.F.R. § 3.344 (a) and (b), pertaining to stabilization of disability ratings, apply in the appellant's case.

The reduction is void because the provisions of 38 C.F.R. § 3.344 were not met.  In this respect, neither the June 2014 rating decision nor the December 2014 SOC reflect consideration of 38 C.F.R. § 3.344.  Thus, the RO did not address whether reexamination disclosed sustained material improvement, particularly in light of the fact that the total range of motion shown in the July 2013 VA examination was 20 degrees less overall than the total range of motion demonstrated during the August 2009 VA examination and in light of the fact that arthritis due to the service-connected lumbar spine disability (as per the May 2014 VA medical opinion) was present in July 2013, but not in August 2009.  Nor did the RO address whether any improvement in the disability actually reflected an improvement in the appellant's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown, 5 Vet. App. at 420-22; Schafrath, 1 Vet. App. at 594.  There also was no finding that the examination used as a basis of reduction was as complete as those upon which payment was authorized or continued.  For example, there was no mention of the fact that the August 2009 VA examination included a description of spinal curvatures while the July 2013 VA examination did not.

Essentially, the June 2014 rating decision and the December 2014 SOC show that the RO analyzed the issue of reduction of the 20 percent rating just as it would a claim for an increased rating, by focusing on what the evidence must show for a rating in excess of 10 percent, rather than discussing whether or not there was overall improvement of the appellant's service-connected lumbar spine disability.  Whenever an RO, such as in this case, impermissibly places the burden of proof on a veteran to show his disability has worsened, rather than the RO showing the disability has improved, that RO has not complied with 38 C.F.R. § 3.344.

The Board emphasizes that failure to consider and apply the provisions of 38 C.F.R. § 3.344, if applicable, renders a rating decision void ab initio.  Such an omission is error and not in accordance with the law.  See Greyzck, 12 Vet. App. at 292; see also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer, 2 Vet. App. 277.  

Accordingly, the 20 percent rating assigned for the appellant's service-connected lumbar spine disability must be restored, effective September 1, 2014.  Given the outcome warranted in view of this procedural error, the Board need not address, from an evidentiary standpoint, the actual merits of the reduction.


ORDER

New and material evidence having been presented, the application to reopen the claim of entitlement to service connection for a psychiatric disorder is granted and, to that extent only, the appeal is granted.

The 20 percent disability rating for the service-connected lumbar spine disability is restored, effective September 1, 2014.


REMAND

A determination has been made that additional development is necessary with respect to the remaining issues on appeal.  Accordingly, further appellate consideration will be deferred and this case remanded for action as described below. 

The appellant has reported that he was deployed to Iraq during his active service and that he experienced stressful incidents while there.  The RO, in the June 2014 SOC, stated that the appellant's service personnel records did not reflect service in Iraq.  However, review of the evidence of record reveals that only a portion of the appellant's service personnel records are included in the electronic record and that the available records mainly relate to his enlistment.  While the record reflects that the RO did contact DPRIS to get the appellant's official military personnel file on two occasions in the fall of 2012, the responses from DPRIS twice stated that the records were temporarily inaccessible and that the request should be resubmitted.  On remand, the RO must obtain the rest of the appellant's service personnel records.   

Review of the evidence of record also reveals that a March 2012 VA treatment note states that the appellant had been referred to a Vet Center.  VA treatment notes, dated in August and October of 2012, indicate that the appellant had been accepted for VA Vocational Rehabilitation services.  In addition, a January 2013 VA treatment note indicates that the appellant was taking courses through Vocational Rehabilitation.  However, the evidence of record does not include any VA Vocational Rehabilitation records or any Vet Center records.  

As a general matter, VA is required to obtain pertinent Federal government records, including medical records held by SSA.  38 C.F.R. § 3.159(c)(2).  See, e.g., Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  VA needs to make as many requests as are necessary to obtain relevant records from a Federal department or agency.  38 C.F.R. § 3.159(c)(2).  As long as a reasonable possibility exists that any such records are relevant to a veteran's claim, VA is required to assist said veteran in obtaining the identified records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Thus, on remand, all service personnel records and all pertinent VA Vocational Rehabilitation records, VA treatment records and Vet Center records must be obtained and associated with the claims file.  While the case is in remand status, the originating agency should also obtain any recent treatment records pertinent to the Veteran's claims. 

The RO did not obtain a psychiatric opinion in this case.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, there is medical evidence from a VA facility that the appellant has been diagnosed with PTSD based on incidents that were said to have occurred during his active service.  Therefore, the Board finds that the duty to assist in this case requires that a psychiatric opinion must be obtained on remand. 

Finally, the Board finds that the issues of entitlement to service connection for sleep apnea and GERD, each claimed as due to PTSD, including by way of aggravation, are inextricably intertwined with the claim for service connection for an acquired psychiatric disorder that is being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Thus, the Board must defer deciding these two service connection issues pending the outcome of the claim concerning service connection for an acquired psychiatric disorder. 

These considerations require further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

To ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford full procedural due process, the case is REMANDED for the following: 

1.  Ensure that all notification and development action required by statutes, regulations, and any applicable legal precedents has been completed.

2.  Search, at the National Personnel Records Center, or other appropriate sources, for the rest of appellant's service personnel records (Official Military Personnel File (OMPF)) or alternative records.  If any location contacted suggests other sources, those sources must be encompassed by the search.  Ensure that any copies included in the claims file are legible.

3.  With assistance from the Veteran as needed, obtain all outstanding private and VA treatment records and associate them with the evidence of record.  In particular, obtain VA treatment records dated after August 2014.

4.  Obtain the Veteran's VA Vocational Rehabilitation records and associate them with the claims file.

5.  Obtain all Vet Center treatment records for the Veteran and associate them with the evidence of record.

6.  To the extent there is an attempt to obtain these records that is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant and his attorney must also be informed of the negative results and be given opportunity to secure the records.

7.  Give the Veteran another opportunity to provide any additional details concerning stressors, particularly the time periods reflecting the occurrence of the stressful events (i.e., month and year and/or unit assignment); the names of individuals injured or killed; "buddy statements" containing verifiable information regarding the events claimed as "stressors" during his military service; and any other information which could be used to substantiate the PTSD claim.  The Veteran must be advised that this information is necessary to obtain supportive evidence of the claimed stressful events in service and that he must be specific as possible, because without such details an adequate search for verifying information cannot be conducted.

8.  After the above development is completed, make a specific determination as to whether the Veteran was exposed to any hostile military or terrorist activity in service.  Ensure that appropriate use of the services of the Joint Services Records Research Center (JSRRC) was accomplished prior to making this determination.  For example, verify whether or not any USMC unit had boots on the ground in Iraq between August 1996 and August 2000.

In making this determination, review the file and prepare a summary including all associated documents and then make a specific determination, in accordance with the provisions of 38 C.F.R. § 3.304(f), with respect to whether the Veteran was exposed to a stressor, or stressors, in service, and, if so, the nature of the specific stressor or stressors established by the record.  The report must state which claimed in-service stressor(s) were not verified.  In reaching this determination, any credibility questions raised by the record must be addressed.

9.  After completing any additional notification and/or development action deemed warranted by the record, schedule the Veteran for a VA psychiatric evaluation to determine the nature, onset date and etiology of any current psychiatric or psychological pathology and specifically to determine whether PTSD is present, and, if so, whether it is linked to the Veteran's active service.  

The entire claims file must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to the electronic file, any relevant treatment records that are not available must be printed so they can be available to the examiner for review.  An opinion in response to the questions below must be obtained even if the Veteran does not report for the examination.

The psychiatrist must conduct an examination with consideration of the criteria for PTSD.  The RO must specify for the examiner whether the Veteran served in a combat area or was exposed to hostile military or terrorist activity, and the stressor or stressors which it has determined are established by the record, if any.  The examiner must be instructed that only those events that have been verified (or otherwise accepted by the RO) may be considered for the purpose of determining whether the Veteran was exposed to a stressor in service.

The examining psychiatrist, after examination of the Veteran and review of his entire medical history, to include in-service and post-service medical reports, must provide an opinion as to the diagnosis and etiology of any current psychiatric disorder(s), and reconcile all previous psychiatric diagnoses documented in the records.  The psychiatrist must also offer an opinion as to the onset date of the appellant's psychiatric condition(s), if any.  If the examiner finds that a psychiatric disorder is causally related to service, to the extent possible, the psychiatrist must indicate the historical degree of impairment due to any psychiatric disorder found to be related to service, as opposed to that due to other causes, if any, such as other psychiatric disorders, personality defects, substance abuse, and/or non-service-connected physical disabilities.

If a diagnosis of PTSD is appropriate, the examiner must specify the "stressors" that caused the disorder and the evidence relied upon to establish the existence of the stressor(s).  The examiner must also describe which stressor(s) the Veteran re-experiences and how he re-experiences them.  If there are no stressors, or if PTSD is not found, that matter must also be specifically set forth.

Specifically, the examiner must address the following:

      a. On the basis of the evidence of record, including the Veteran's statements about the onset of his psychiatric problems and based on the known development characteristics of psychiatric disorders, is it at least as likely as not that any psychiatric disorder existed at the time of Veteran's separation from service in August 2000?  Within one year of the August 2000 service separation?  

      b. Is it as least as likely as not that any currently diagnosed psychiatric disorder is etiologically related to any incident of service, or is the claimed psychiatric pathology more likely due to some other cause or causes?  Explain, to include a discussion of the March 1996 psychiatric evaluation and March 2012 VA psychiatric evaluation; and

      c. Is it at least as likely as not that any portion of the Veteran's current psychiatric pathology is causally or etiologically related to any service-connected disability (hearing loss, tinnitus, premature ventricular contractions, right knee and lumbar spine) or combination thereof, to include by way of aggravation.  If aggravation of a psychiatric disorder is found to have occurred as a result of service-connected disability, state what portion/percentage of the current psychiatric pathology is due to such aggravation.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

Note:  The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

10.  Any additional development suggested by the evidence, for example, an orthopedic or audiometric examination, must be undertaken.  

11.  Upon receipt of any examination report, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, VA must refer the report(s) to the VA examiner for corrections or additions.  See 38 C.F.R. § 4.2. 

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, each examiner must clearly and specifically so specify in their report, and explain why this is so.  In this regard, if any examiner concludes that there is insufficient information to provide a requested opinion without resort to mere speculation, the examiner must state whether the inability to provide a definitive opinion was due to a need for further information (with that needed information identified) or because the limits of medical knowledge had been exhausted regarding the claimed pathology.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

12.  After all appropriate development has been accomplished, consider all of the evidence of record and re-adjudicate the Veteran's claims.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories, including staged ratings, extraschedular considerations and Rice v. Shinseki, 22 Vet. App. 447 (2009).  Ensure that direct, presumptive and secondary theories of service connection are considered, to include by way of aggravation.

13.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case (SSOC) to the Veteran and his attorney.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time for response must be allowed. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


